

116 HRES 1168 IH: Original National Domestic Violence Awareness Month Resolution of 2020
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1168IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Mr. Green of Texas (for himself, Mrs. Wagner, Mr. Larsen of Washington, Mr. Olson, Mr. Scott of Virginia, Mr. Cuellar, Mr. Fitzpatrick, Mr. Sires, Mr. Price of North Carolina, Mr. Rush, Ms. Garcia of Texas, Mr. Bishop of Georgia, Mr. Casten of Illinois, Mr. Malinowski, Mr. Welch, Ms. Lee of California, Mr. Danny K. Davis of Illinois, Mrs. Lee of Nevada, Ms. Norton, Mr. Hastings, Ms. Titus, Mr. O'Halleran, and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONSupporting the goals and ideals of October as National Domestic Violence Awareness Month.Whereas intimate partner violence affects people of all ages as well as all racial, ethnic, gender, economic, and religious backgrounds;Whereas women are disproportionately victims of domestic violence, as 1 in 4 women and 1 in 7 men ages 18 and older will experience domestic violence at some point in their life;Whereas survivors of domestic violence are strong, courageous, and resilient;Whereas, on average, more than 3 women are murdered by their husbands or boyfriends in the United States every day;Whereas women ages 18 to 34 experience the highest rates, per capita, of intimate partner violence;Whereas about 1 in 5 women who experience rape, physical violence, or stalking by an intimate partner first experienced some form of intimate partner violence between 11 and 17 years of age;Whereas nearly 1 in 3 college women say they have been in an abusive dating relationship;Whereas 1 in 3 Native American women will be raped and 6 in 10 will be physically assaulted in their lifetimes;Whereas African-American women experience intimate partner violence at a rate 35 percent higher than that of White women, and about 2.5 times the rate of women of other races, but African-American women are less likely than White women to use social services or battered women’s programs or to go to the hospital because of domestic violence;Whereas, in an Asian and Pacific Islander Institute on Domestic Violence survey, 21 to 55 percent of Asian and Pacific Islander women reported experiencing domestic violence (physical, sexual, or both) during their lifetimes;Whereas, according to the National Intimate and Sexual Violence Survey, 37.1 percent of Latinx females are victimized by intimate partner violence in a lifetime, defined by rape, physical assault, or stalking;Whereas noncitizen victims of domestic violence report heightened concerns with accessing law enforcement and services due to uncertainty arising from changing immigration policies and heightened immigration enforcement;Whereas the average cost of intimate partner violence over a victim’s lifetime for medical and mental health care services is $103,767 for women and $23,414 for men;Whereas of women killed with a firearm, almost two-thirds were killed by their intimate partners;Whereas one-quarter to one-half of domestic violence victims report that they have lost a job due, at least in part, to domestic violence;Whereas some landlords deny housing to victims of domestic violence who have protection orders or evict victims of domestic violence for seeking help after a domestic violence incident, such as by calling 9–1–1, or who have other indications that they are domestic violence victims;Whereas COVID–19 restrictions have had some hospitals see a near-doubling of the proportion of domestic abuse cases that resulted in physical injury in comparison with previous years, and the injuries were also dramatically more severe, prompting concerns that victims had delayed seeking care even as the violence against them escalated;Whereas 92 percent of homeless women experience severe physical or sexual abuse at some point in their lifetimes;Whereas 81 percent of women who are stalked by a current or former male partner are also physically abused by that partner;Whereas 99 percent of abusive relationships include financial abuse, causing the survivors to stay or return to the abusive relationship;Whereas more than 8,000,000 days of paid work each year are lost due to domestic violence issues;Whereas 96 percent of employed domestic violence victims experience problems at work due to abuse;Whereas 1 in 15 children are exposed to intimate partner violence each year and 90 percent of these children are eyewitnesses to such violence;Whereas at least 15,500,000 children live in families in which domestic violence occurred at least once in the past year;Whereas children exposed to domestic violence are more likely to attempt suicide, abuse drugs and alcohol, run away from home, and become victims of human trafficking;Whereas one large study found that men exposed to physical abuse, sexual abuse, and adult domestic violence as children were almost 4 times more likely than other men to have perpetrated domestic violence as adults;Whereas 1 in 10 high school students experienced physical violence from a dating partner in the past year;Whereas half of youth who have been victims of both dating violence and rape attempt suicide, compared to 12.5 percent of nonabused girls and 5.4 percent of nonabused boys;Whereas there is a need for primary schools, secondary schools, and postsecondary schools to educate students about the issues of domestic violence, sexual assault, dating violence, and stalking;Whereas a recently released multistate study shows that the Nation’s domestic violence shelters are addressing victims’ urgent and long-term needs and are helping victims protect themselves and their children;Whereas a 2019 survey by the National Network to End Domestic Violence reported that 77,226 violence victims were served by domestic violence shelters and programs around the Nation in a single day;Whereas an additional 11,336 requests for services went unmet that day due to lack of resources;Whereas domestic violence advocates provide lifesaving, essential services;Whereas there is a need to increase—not reduce—funding for programs aimed at intervening in and preventing domestic violence in the United States; andWhereas October would be an appropriate month for the observance of National Domestic Violence Awareness Month: Now, therefore, be it1.Short titleThis resolution may be cited as the Original National Domestic Violence Awareness Month Resolution of 2020.2.Supporting national domestic violence awareness monthThe House of Representatives—(1)supports the goals and ideals of National Domestic Violence Awareness Month; and(2)expresses the sense of the House of Representatives that Congress should continue to raise awareness of domestic violence and its devastating effects on individuals, families, and communities, and support programs designed to end domestic violence in the United States.